Citation Nr: 1004546	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  03-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased rating for status post right hip 
ramus stress fracture, currently evaluated at 20 percent 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1999 to July 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth 
of Puerto Rico Regional Office (RO). 

This matter was previously remanded by the Board for further 
development in July 2005.  The Board finds the remand 
instructions were not in substantial compliance and this 
matter is returned to the Board for further consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's status post right hip ramus stress fracture is 
manifested by mild pain on repetitive and flexion of 0 to 
110, 120 and 125 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for status post right hip ramus stress fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA must also make reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sough, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  This duty includes assisting with the procurement of 
relevant records, including pertinent treatment records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Here, the duty to notify was, for the most part, satisfied 
by notice letters sent to the Veteran in April 2001, 
September 2002, and August 2005.  These letters informed her 
of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Although none of these 
letters addressed the process by which effective dates are 
assigned, since an increased rating is being denied herein, 
any question as to the appropriate effective date (if an 
increased rating was granted) is moot, and there can be no 
failure to notify prejudice to the Veteran.  
Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to 
assist the Veteran with respect to her claim for benefits, 
such as obtaining medical records and providing the Veteran 
with VA examinations.  Consequently, the duty to notify and 
assist has been satisfied, as to those claims now being 
finally decided on appeal.  

Increased Rating

Historically, the Veteran was service connected for status 
post right hip ramus stress fracture by a November 1999 
rating decision at 10 percent compensability, effective July 
20, 1999.  The Veteran did not appeal this decision.  In 
February 2001, the Veteran filed a claim for an increased 
rating.  In May 2001, the Veteran was granted an increased 
rating of 20 percent compensability, effective January 30, 
2001.  The Veteran timely appealed and in July 2005, the 
Board remanded the appeal for further development.  As 
stated above, the Board finds there is sufficient evidence 
to render a decision. 

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has since held that in determining the present level 
of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Furthermore, functional loss is also considered in addition 
to the criteria set forth above.  See 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2009); see also DeLuca v. Brown, 8 Vet. App. 
202, 204- 06 (1995).  In particular, if the disability at 
issue is of a musculoskeletal nature or origin, then VA may, 
in addition to applying the regular schedular criteria, 
consider granting a higher rating for functional impairment 
caused by pain, weakness, excess fatigability, or 
incoordination, assuming these factors are not already 
contemplated by the governing rating criteria.  Claimed 
functional loss must be supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion.  See DeLuca v. Brown, supra.

Disabilities of the hip are evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 
(the hip and thigh).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 
(Ankylosis of the hip), 5254 (Flail joint of the hip), and 
5255 (Impairment of the femur) are not for application 
because the Veteran is not shown to have any of those 
symptoms. Accordingly, the Veteran's disabilities are 
ratable under Diagnostic Codes 5251 (Limitation of extension 
of thigh), 5252 (Limitation of flexion of thigh), and/or 
5253 (Impairment of thigh).

The rating criteria of Diagnostic Code 5252 (limitation of 
motion of the thigh) are as follows: A rating of 20 percent 
is assignable for limitation of flexion to 30 degrees. A 
rating of 30 percent is assignable for limitation of flexion 
to 20 degrees. A rating of 40 percent is assignable for 
limitation of flexion to 10 degrees.

Under Diagnostic Code 5253 (impairment of thigh), a 20 
percent rating is assignable for limitation of abduction 
(motion lost beyond 10 degrees).  A 20 percent rating is the 
maximum allowable under this Diagnostic Code.

Under VA rating criteria normal flexion of the hip is 0 
degrees to 125 degrees, and normal abduction of the hip is 0 
degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

Currently, the Veteran's status post right hip ramus stress 
fracture is rating at 20 percent disability under Diagnostic 
Code 5253.  Since the Veteran is already receiving the 
highest possible rating under this code and exceeds the 10 
percent rating allowed under Diagnostic Code 5251, the only 
increased rating available to the Veteran's claim is under 
Diagnostic Code 5252 for limitation of flexion. 

The Veteran underwent a VA examination in April 2001.  The 
examiner reported that bone scans of the pelvis were done in 
October and November 2000 showing no lesions.  The Veteran 
stated she uses a cane to walk on irregular surfaces due to 
her limp.  She stated she was employed since her discharge 
as a director of a school in the last year and a half.  The 
physical examination found no evidence of deformity, 
angulation, false motion, shortening or intra-articular 
involvement of the right hip or pubic ramus.  There was also 
no malunions, nonunions, loose motion or false motion.  The 
range of motion on the right hip was flexions at 110 degrees 
with no pain, drainage, edema, weakness, redness or heat.  
While there was tenderness to palpation it was not 
disabling.  See VA examination, dated April 2001. 

At the September 2002 VA examination, range of right hip 
flexion motion was 120 degrees.  The Veteran expressed 
posterior hip pain with low back pain but not "additionally 
limited by pain, fatigue, weakness or lack of enduring 
during the physical examination..."  She was independent in 
daily activities but used a cane in her right hand and a 
wheelchair for long distances.  See VA examination, dated 
September 2002.

During an August 2006 VA examination, the Veteran described 
acute flare-ups of right hip pain usually from standing or 
walking.  The major functional impairment caused by flare-
ups is that she cannot go upstairs and walk long distances.  
She uses a cane frequently, including at her employment.  
There were no symptoms for inflammatory arthritis.  The 
Veteran stated she was employed full time "as a School 
Director since 7 years ago.  She refer[red] to limitation on 
her job, like she cannot supervise the school completely and 
has to depend on other teachers."  She is independent in her 
daily activities such as eating, grooming, bathing, 
toileting, and dressing.  Right hip flexion was at 125 
degrees with "mild painful motion from the first degree to 
the last degree in the range of motion measured" at the 
examination.  See VA examination, dated August 2006.  

The examiner reported that the Veteran was limited by mild 
pain but was not limited by fatigue, weakness, lack of 
endurance, or incoordination following repetitive use of the 
right hip joint.  There was no objective evidence of edema, 
effusion, instability, weakness, redness, heat or abnormal 
movement of the right hip.  Id. 

While the Veteran submitted several private and outpatient 
VA treatment records, they do not include physical 
examination findings specifically required by the Board for 
decision-making purposes, namely, range of motion 
determinations. 

After careful review of the medical evidence, the Board 
finds that the Veteran's status post right hip ramus stress 
fracture, currently evaluated at 20 percent disability is 
not shown to warrant an increased rating.  In addition, 
while she described flare-ups, these flare-ups and mild pain 
were not noted to cause additional loss of function, to 
include additional limitation of right hip motion.  Thus, a 
higher rating based on painful motion is not warranted.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  

Additionally, in an exceptional case, a higher initial 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate any of the 
disabilities at issue in this decision.  The Veteran does 
not allege, and the medical evidence does not establish, 
that any of these disabilities, alone, causes marked 
interference with the Veteran's employment, or necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the Board finds that the Veteran's claims for 
higher initial evaluations do not present such exceptional 
or unusual disability pictures as to apply the 
extraschedular standards.  The Board is therefore not 
required to remand any of these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for status post right hip 
ramus stress fracture is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


